Citation Nr: 9903274	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-42 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for right eye retinal damage as a result of surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Wife


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1939 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a May 1996 rating action, in which 
the RO denied the veteran's claim of entitlement to benefits 
under the provisions of 38 U.S.C.A. § 1151, for blindness 
(later restated as retinal damage) of the right eye as a 
result of surgery.  The veteran filed an NOD in June 1996, 
and an SOC was issued later that month.  In October 1996, the 
veteran filed a substantive appeal and, later that month, he 
testified before a hearing officer at the VARO in Huntington.  
Supplemental SOCs were issued in February 1998 and May 1998.  


FINDINGS OF FACT

The claim for benefits under the provisions of 38 U.S.C.A. 
§ 1151, for retinal damage as a result of surgery, is not 
plausible under the law, as there is no evidence of record of 
a current disability, or that any claimed disability resulted 
from VA hospitalization, or medical or surgical treatment.  


CONCLUSION OF LAW

The claim for benefits, under the provisions of 38 U.S.C.A. 
§ 1151, for right eye retinal damage resulting from surgery 
is not well grounded.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); 38 C.F.R. § 3.358 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
August 1987, he filed a claim for service connection for loss 
of vision, noting that he had had surgery performed on his 
eyes in 1940.  In an April 1989 rating action, the RO denied 
the veteran's claim.  In so finding, the RO reported that the 
veteran's service medical records had been silent for 
cataract surgery.  It also reviewed a VA Medical Center 
(VAMC) Beckley outpatient treatment report, dated in November 
1987, which revealed the veteran's visual acuity (apparently 
uncorrected) as being 20/25 in the right eye and 20/60-70 in 
the left eye.  An additional VAMC Beckley outpatient 
treatment report, dated in May 1988, noted maturing bilateral 
cataracts with visual acuity (corrected) of 20/30 in the 
right eye and 20/50 in the left.  

The RO subsequently received additional outpatient treatment 
records and hospital reports.  In particular, in March 1990, 
a VAMC Beckley treatment record noted the veteran's visual 
acuity (corrected) as 20/60-70 in the right eye and 20/100 in 
the left.  A VAMC Richmond treatment record in May 1990, 
noted findings of bilateral cataracts, anisometropia, and a 
right eye epi-retinal membrane.  Additional VAMC Richmond 
treatment reports noted left eye cataract surgery with a lens 
implant in May 1991, visual acuity (apparently uncorrected) 
of the right eye as 20/30-40 in June 1991, and visual acuity 
(corrected) in the right eye of 20/20 and left eye of 20/25 
in August 1991.  

The veteran's claim, on appeal, subsequently came before the 
Board, which, in a February 1993 decision, denied the 
veteran's claim of service connection for bilateral 
cataracts.  

Thereafter, in a statement dated in June 1993, the veteran 
filed a claim for benefits, pursuant to 38 U.S.C. § 1151, 
asserting that he had sustained additional disability to his 
right eye resulting from a VA surgical procedure to correct a 
"double vision" disorder.  

In September 1993, the RO received outpatient treatment 
reports, dated from December 1991 to July 1993.  A VAMC 
Richmond consultation report, dated in July 1993, noted the 
veteran's complaint that he was going blind.  The veteran 
also reported that he had been told by the examining doctor 
at the VAMC Salem that there was damage to his retina.  On 
examination, visual acuity, corrected, was 20/200 for the 
right eye and 20/50-3 for the left eye.  

In August 1995, the RO received VAMC Beckley hospital 
summaries and outpatient treatment reports, dated from 
September 1993 to July 1995.  Records noted a resection of 
the veteran's right eye muscle for diplopia, and visual 
acuity (corrected) findings were noted of 20/40 right eye 
(OD) and 20/60 left eye (OS), September 1993; 20/60 OD and 
20/20 OS, April 1994; 20/60 OD and 20/20 OS along with 20/60 
OD and 20/30 OS, both in May 1994; 20/40-50 OD and 20/25 OS, 
September 1994; and 20/40-50 OD and 20/20-25 OS, March 1995.  

In September 1995, the RO received VAMC Richmond outpatient 
treatment reports, dated from May to September 1995.  A 
September 1995 report noted visual acuity (corrected) 
findings of 20/40-50 right eye and 20/25 for the left eye.  
The right eye was found to have an immature cataract, while 
the left eye exhibited pseudophakia.  

In April 1996, the RO received an VAMC Beckley examination 
report, dated that same month, in which it was noted that the 
veteran's visual acuity was 20/50 on the right and 20/40 on 
the left, and best corrected to 20/50 on the right and 20/30 
on the left.  The veteran's right eye was noted to have a 1+ 
(Grade 1-4) cortical cataract with some posterior yellowing 
in the lens.  Binocular indirect ophthalmoscopy revealed 
normal disks and normal blood vasculature, with a cellophane-
type maculopathy at the retinal membrane beginning.  It was 
noted that, with the combination of the cataract and the 
maculopathy in the right eye, there was reduced vision.  

In a May 1996 rating decision, the RO denied the veteran's 
claim for benefits under 38 U.S.C.A. § 1151.  

In October 1996, the veteran and his wife, testified before a 
hearing officer at the VARO in Huntington.  Under 
questioning, the veteran stated that, following dilation of 
his eyes prior to surgery, he had begun to suffer from double 
vision.  He noted that no doctor related the onset of the 
double vision to the dilation of his eyes, and he was not 
told that double vision was a possible side effect of 
dilation.  He said he later underwent surgery to correct the 
double vision problem.  In addition, he also reported that 
subsequently, in 1993, he was seen by a doctor at the VAMC 
Salem for removal of his right cataract and was told that he 
had a "wavy retina," and that this, along with the 
veteran's loss of visual acuity in this right eye, were the 
result of prior surgery on the veteran's right eye.  The 
veteran's wife confirmed his account as to the VAMC Salem 
examination, asserting that the doctor had refused to treat 
the veteran's eye because it was damaged and he did not wish 
to be held responsible for it.

Furthermore, the veteran stated that, prior to the surgery to 
correct his double vision, the sight out of his right eye, 
without glasses, had been blurry.  Following the surgery, the 
vision out of his right eye had become worse.  He noted that, 
without glasses, he could barely see out of his right eye, 
but with glasses his sight was about the same as it had been 
without glasses prior to the surgery.  

Thereafter, the veteran was scheduled for a VA eye 
examination, but canceled due to inclement weather.  In 
September 1997, the veteran informed the RO that he had had 
eye surgery the previous month.  Subsequently, the RO 
received a VA medical report, dated in August 1997.  The eye 
examiner noted that the veteran had had retinal surgery on 
his right eye on August 13, 1997, at the Richmond Eye and Ear 
Hospital, and that the surgery included a vitrectomy with an 
epi-retinal membrane pealing procedure.  He was followed up 
immediately after the surgery at the VAMC in Richmond, then 
discharged with a protective cover over the right eye.  Upon 
examination, the veteran's visual acuity was 20/100 on the 
right, and 20/40 on the left, at a distance, without 
correction.  In addition, intraocular pressure was 27 on the 
right and 22 on the left, extraocular muscles were normal, 
and the veteran's pupils were dilated secondary to the 
medications given him following surgery.  Furthermore, the 
veteran was noted to have mild vitreous-based remnants from 
the surgery, along with an old vascular occlusion without any 
hemorrhage.  No retinal detachment was present.  

On September 2, 1997, the veteran's right eye was reported 
still puffy, red, and sore, with vision acuity of 20/100 on 
the right, and 20/30 on the left.  The veteran was noted to 
be irritated by a suture associated with his retinal surgery.  
On September 25, 1997, the veteran reported his right eye 
feeling much better.  Intraocular pressures were 18mm Hg 
bilaterally.  In addition, the veteran's eye was noted to be 
still dilated due to medications, the fundus was reported 
normal, and there was a mild little hemorrhage around the 
surgery area in the macula, which was noted to be 
inconsequential.  Visual acuity was reported, with 
correction, as 20/40 in the right eye, and 20/25 in the left 
eye.  The examiner noted that the veteran appeared excellent 
after the retinal surgery, with good visual acuity with 
correction.  His diagnostic assessment noted that same 
conclusion.  Furthermore, the examiner reported the veteran 
would need some spectacle lenses to correct his acuity down 
to its best, which would be 20/40 in the right eye, and 20/25 
in the left.  The examiner also commented that there was no 
sign of double vision or retinal damage - such as detachment, 
tear or holes - or hemorrhages.  

In December 1997, the RO received a VAMC Richmond outpatient 
treatment report, dated in August 1997.  This report noted 
the veteran's epi-retinal membrane surgery.  In March 1998, 
the RO received a VAMC Richmond outpatient treatment record, 
dated in June 1997.  On examination of the veteran's eyes, 
the examiner's impression was cataract and epi-retinal 
membrane, right eye, and dislocated lens in the left eye.  

II.  Analysis

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991), which provides that, if a 
veteran suffers an injury or an aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (1998).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
physical condition subsequent thereto.  With regard to 
medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.
38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute 
and regulations required evidence of negligence or other 
fault on the part of VA, or the occurrence of an accident or 
an otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. § 
3.358(c)(3) (1994).  Those provisions were invalidated by the 
United States Court of Veterans Appeals s for 
the Federal Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993), and the United States Supreme Court, in Brown v. 
Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the Gardner decision was issued 
by the Court of Veterans Appeals.  60 Fed. Reg. 14,222 (Mar. 
16, 1995).  The interim rule was later adopted as a final 
rule, 61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 
C.F.R. § 3.358(c) (1998).  

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 1997); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

As noted above, the veteran's initial claim for benefits 
under section 1151 was filed in June 1993.  Therefore, under 
the statute and the opinion of the General Counsel cited 
above, this claim has been adjudicated by the RO, and is 
being reviewed by the Board, under the version of 38 U.S.C.A. 
§ 1151 extant before the enactment of the statutory 
amendment, as interpreted in the Gardner decisions, supra, 
and under the interim rule issued by the Secretary on March 
16, 1995, and adopted as a final regulation on May 23, 1996.  
Thus, neither VA fault nor an event not reasonably 
foreseeable would be required for this claim to be granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  Thus, the threshold question for any 
claim, including one filed under the provisions of 
38 U.S.C.A. § 1151, is whether the claimant has presented a 
well grounded claim.

A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well 
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Veterans Appeals has repeatedly held that, for a 
service connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  Epps, supra; Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).

Opinions of the VA General Counsel have held that there are 
similarities, including the well-grounded requirement, in the 
adjudication of service connection claims and claims for 
benefits under the provisions of 38 U.S.C.A. § 1151.  See 
VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 (Feb. 11, 
1997).  In addition, the Court has ruled that a claimant 
under the provisions of 38 U.S.C.A. § 1151 must submit 
sufficient evidence to make a claim well grounded.  Ross v. 
Derwinski, 3 Vet.App. 141, 144 (1992); Boeck v. Brown, 6 
Vet.App. 14, 17 (1993).  Thus, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability that resulted from VA 
hospitalization, medical examination, or treatment.

In this particular case, the veteran has complained that he 
suffered retinal damage as a result of surgery performed to 
correct his diplopia, which he claims occurred after his eyes 
were dilated by medical personnel.  The veteran has also 
claimed that, as a result of the diplopia surgery, he 
suffered a decrease in visual acuity out of his right eye.  
The Board observes, however, that the medical evidence of 
record in this matter does not support the conclusion that 
the veteran currently suffers from a damaged retina or a 
disability to his right eye resulting from VA hospitalization 
or medical or surgical treatment.  See 38 C.F.R. § 3.358(a), 
(c).  This requirement is the same under both the pre- and 
the post-Gardner analysis, and goes to the fundamental 
question of whether the veteran was receiving VA treatment 
which led, without regard to fault or accident, to a 
disability for which he claims section 1151 benefits.

As discussed above, one of the basic elements of a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 is that 
there must be additional disability as a result of VA 
hospitalization, or medical or surgical treatment.  The Board 
notes that complete hospital records with respect to the 
veteran's surgical treatment for diplopia and retinal peeling 
with respect to his right eye are not a part of the record on 
appeal.  However, treatment records in the file do reflect 
that he underwent left eye cataract surgery in May 1991, 
without complications.  In August 1997, he underwent right 
eye surgery which involved a vitrectomy with an epi-retinal 
membrane peeling procedure.  Subsequent medical examination, 
in September 1997, revealed no sign of double vision or 
retinal damage - such as detachment, tear or holes - or 
hemorrhages, and the examiner commented that the veteran 
looked excellent after the surgery.  It was further noted 
that the veteran would need some spectacle lenses to correct 
his acuity down to its best, which would be 20/40 in the 
right eye, and 20/25 in the left.  Therefore, given the fact 
that the veteran currently is not shown to be suffering from 
a right eye disability, as he has claimed, the requirements 
of § 1151 are not met.  

The Board also notes that there is no medical evidence of 
record supporting the veteran's contentions that he suffered 
a "wavy retina" or an appreciable loss of vision in his 
right eye due to VA surgical treatment.  In any event, even 
if such injuries could be shown to have existed on a 
transient or temporary basis, the veteran currently does not 
exhibit or demonstrate a disability associated with his right 
eye.  Furthermore, additional development of surgical records 
would not be warranted, since any facts they might reveal 
would not shed light on the veteran's current diagnosis or 
condition, which is well documented in the record on appeal.  

In essence, the only evidence which would tend to relate a 
claimed right eye disability to the surgery and other 
treatment which the veteran underwent is the veteran's own 
contentions.  Such lay assertions, although they may be 
sincerely felt, do not constitute competent medical evidence 
sufficient to well ground a claim for section 1151 benefits.  
See Bostain v. West, 11 Vet.App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

In addition, the Board is aware of the veteran's request for 
an independent medical opinion concerning his right eye 
disorder.  Under 38 C.F.R. § 20.901(d) (1998), an advisory 
medical opinion may be obtained from one or more medical 
experts who are not employees of the VA, when warranted by 
the medical complexity or controversy involved in the pending 
claim.  As noted above, in view of the fact that the veteran 
currently is not shown to be suffering from a right eye 
disability, the claim is not well grounded, and there is no 
need for an outside medical opinion at this time.  

Therefore, in view of the foregoing, the Board holds, based 
upon the evidence in this case, that the disability claimed 
by the veteran under 38 U.S.C.A. § 1151, i.e., retinal damage 
of the right eye as a result of surgery, has not been shown 
to constitute an existing disability resulting from VA 
medical treatment.  Accordingly, the claim is not well 
grounded, and benefits under section 1151 may not be granted.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151, for retinal damage as a result of right eye surgery, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 12 -


